UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 19, 2014 Coach, Inc. (Exact name of registrant as specified in its charter) Maryland 1-16153 52-2242751 (State of (Commission File Number) (IRS Employer Incorporation) Identification No.) 516 West 34th Street, New York, NY 10001 (Address of principal executive offices) (Zip Code) (212) 594-1850 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 19, 2014, the Board of Directors of Coach, Inc. (“Coach”) adopted an amendment (the “Amendment”) to the Coach, Inc. 2010 Stock Incentive Plan (the “Plan”) removing the voting threshold contained in Section 14.1 of the Plan for amendments requiring stockholder approval.As a result of the Amendment, stockholder approval requirements for future amendments to the Plan requiring stockholder approval will be governed by Coach’s charter and bylaws, the Maryland General Corporation Law, and any applicable rule or regulation of the New York Stock Exchange.The Amendment did make any other changes to the Plan. A copy of the Amendment is attached hereto asExhibit 10.1and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibit is being filed herewith: 10.1Amendment to the Coach, Inc. 2010 Stock Incentive Plan SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:September 22, 2014 COACH, INC. By: /s/Todd Kahn Todd Kahn Global Corporate Affairs Officer, General Counsel & Secretary EXHIBIT INDEX 10.1Amendment to the Coach, Inc. 2010 Stock Incentive Plan
